DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note:
Applicant's invention provides the following benefit "[i]nstead of using multiple types of materials to allow for the construction of an object, a single material is used. With this single material, its ability to be dissolved or remain solid in a solvent is governed by an increase or a decrease in an amount of heat applied to the single material in the printing head. The increase in temperature evaporates part of the material allowing for only solid plastic to be deposited. At lower temperatures, additional chemicals remain in the material that allow it to easily dissolve in the solvent." ([0023] of Applicant's original specification) Accordingly, the object can then be bathed in the solvent to dissolve the second material present in the first portions and to thereby remove the first portions from the second portions. ([0036]). Portions of claim 13 are graphically illustrated below:








Election/Restrictions
Applicant’s election of Group II's Species 2 of claims 13–20 in the reply filed on 04/12/2021 is acknowledged. Because applicant did not distinctly and specifically point out any errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112 (Enablement)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13–20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 13 lacks enablement because the specification fails teach those skilled in the art how to make and use the full scope of the claimed printing material without "undue experimentation." In In re Wands, the court set forth the factors to consider when determining whether undue experimentation is needed (see generally MPEP 2164). The relevant factors are bolded in the following section. The claims are broad. Claim 13 encompasses the mixing of any two materials. Indeed, Applicant admits that " there exist many Non-Newtonian fluids that will is considered complex. (see Examiner's Note above and MPEP 2164.03 "[i]n cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required."). Applicant's specification, NPL and Foreign References establish that the method of using the claimed printing material is not well known in the art. The level of predictability in the art cannot be obtained because no working examples are provided. Very little instruction is provided by the inventor in the specification. Similarly, no working examples of the printing material are disclosed. (MPEP 2164.02). Applicant's specification's most narrow description is generally at a high level and in commensurate in scope with claim 14 (see [0023, 25 and 33] for discussion of plastic and [0025, 33] for the bonding agent.). A great amount of experimentation would be needed to make or use the—entire breadth—of the claimed invention based on the content of the disclosure.
Applicant cannot rely on the knowledge of one skilled in the art to supply information that is required to enable the novel aspect of the claimed invention when the enabling knowledge is in fact not known in the art. (MPEP 2161.01 (III)).
The above establishes a reasonable basis for concluding that a person skilled in the art would not be able to make and use the claimed invention without resorting to undue experimentation (see MPEP 2164.04). 

Claim Rejections - 35 USC § 112 (Written Description)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 13–20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
When considering A) the breadth of claim 13's dispensing material (being a blend of any two materials with different vaporization temperatures which are insoluble in a same undefined solvent); B) the limited disclosure evidencing the Applicant's actual possession of a particular dispensing material (no working examples; claim 14;  and [0028]'s "[t]he printing material 111 can include plastic and optionally a bonding agent,"); and C) the lack of evidence that one of ordinary skill in the art is able to fill in the gap of the lack of disclosure, one of ordinary skill in the art cannot readily conclude that the applicant in possession of the full scope of claim 13.
The dependent claims fail to capture an embodiment which does not raise the above concerns. Therefore, claims 14–20 are rejected for the same reasons. 
Response to Arguments
Enablement:
Applicant argues that claim 13 is enabled because the first and second materials can be ULTEMTM 9085 Resin High-performance FDM PEI thermoplastic and polylactic acid filament (PLA). (Last full paragraph on the bottom of page 7) (Please note that these arguments follow the heading "Indefiniteness rejection" but are understood to be relevant to the issue of enablement.). The Examiner disagrees because choosing ULTEM and PLA is inconsistent with the claims, Applicant's specification, and the knowledge of ordinary skill in the art. First, one of ordinary skill in the art when reading the scope of claim 13 in view of the Applicant's specification would not look for two plastics like ULTEM and PLA being mixed together because Applicant's claim 14 and [0025] of the original specification would direct a reader to a plastic and a bonding agent—not two plastics. Second, and this need emphasizing, plastics are generally understood to thermally degrade into smaller carbon chains —not vaporize. The Examiner was unable locate a "vaporizing temperature" for either of ULTEM and PLA. Third, one of ordinary skill in the art would anticipate a mixture of ULTEM and PLA to arrive a polymer which is unable to have both a melt temperature and the ability to have two distinct vaporization temperatures that could be used in the claimed method. Mixtures of plastics are usually either very complete (think chemical reactions and copolymerization where blocks of one polymer are superimposed between chains of the other polymer) or more heterogenous in nature where each plastic retains most of its properties (think melting two plastics and blending them together). Certainly, the above is a bit of an oversimplification but is useful to elucidate the following point. When polymers undergo copolymerization the resulting polymer/copolymer will often have a single melting point (like that in claim 13) but the chemical reaction results in a new 
Notwithstanding the portion immediately above, it is important to note that the previous office action established a prima facie case of lack of enablement under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. The previous rejection is maintained because the Applicant's remarks and evidence (note: the technical report attached to the end of the is being made of record by this action), filed on 12/14/2021, fail to rebut the prima facie case already established. Each of the Applicants are addressed directly below: 
Applicant Argues "[t]he melting temperature of Ultem is 350°C- 380°C and the melting temperature of PLA is 157 - 170 °C. Based on these values, it is reasonable to assume that the vaporizing temperature of Ultem would exceed the vaporizing temperature of PLA and that the vaporizing temperature of PLA would exceed the melting temperature of a mixture of Ultem and PLA."(reproduction from page 8)
Applicant does not explain how the mixture of PLA and ULTEM is carried out. 
See generally the discussion in the above section surrounding mixing of polymers. Applicant does not provide evidence that 
It's unclear whether both PLA and ULTEM could be melted and then blended together because PLA, having a melt temperature between 157–170° Celsius, could thermally grade at ULTEM's melt temperature 350°C- 380°C (see US 20190091933's (of record) [0066] discussion of thermal degradation being a known issue of plastics within additive manufacturing).
If a heterogenous mixture is formed, then the mixture will have an "islands and the sea" configuration. As a heterogenous mixture the PLA will melt before and precipitate out from the ULTEM (see temperatures referenced above). This will not result in a mixture with a single melting point.
Applicant does not provide evidence that a mixture of PLA and ULTEM would be capable meeting claim 13's lines 10–13's requirement of printing second portions of the object by dispensing the printing material at second dispensing temperatures exceeding the second vaporizing temperature (the vaporization temperature of PLA) and being lower than the first vaporizing temperature (the vaporization of ULTEM). 
Applicant states that "The melting temperature of Ultem is 350°C- 380°C and the melting temperature of PLA is 157 - 170 °C." (bottom of page 8). 
This is not in dispute. 
 Applicant continues that "Based on these values, it is reasonable to assume that the vaporizing temperature of Ultem would exceed the vaporizing temperature of PLA and that the vaporizing temperature of PLA would exceed the melting temperature of a mixture of Ultem and PLA." (bottom of page 8).
Respectfully, the statement of "it is reasonable to assume that the vaporizing temperature of Ultem would exceed the vaporizing temperature of PLA…" is an assumption and not evidence. 
Applicant does not provide evidence of a vaporization temperature of either Ultem or PLA. The Examiner is unable locate a vaporization temperature of either Ultem or PLA (perhaps because plastics are generally understood to thermally degrade and but not vaporize). 
Respectfully, the statement "it is reasonable to assume … the vaporizing temperature of PLA would exceed the melting temperature of a mixture of Ultem and PLA" is, again, an assumption and not evidence. 
The vaporization of PLA could be less than ULTEM's melt temperature. Applicant does not provide evidence of a melting temperature of a mixture of Ultem or PLA nor a vaporization temperature of either Ultem or PLA. The 
Therefore, Applicant does not provide evidence that a mixture of PLA and ULTEM would be capable meeting claim 13's lines 4–6 the first material (ULTEM) having a first vaporization temperature,  the second material (PLA) having a second vaporizing temperature lower than the first vaporizing temperature and of printing second portions of the object by dispensing the printing material at second dispensing temperatures exceeding the second vaporizing temperature (the vaporization temperature of PLA) and being lower than the first vaporizing temperature (the vaporization of ULTEM).

Applicant argues "if Ultem is the first material and PLA is the second material, a solvent for PLA is methylene chloride as noted in the table below. Ultem would be insoluble in this solvent as claimed." (first full paragraph on page 8)
The Applicant does not cite to evidence for the position that "Ultem would be insoluble in this solvent as claimed." Further, Applicant does not cite to evidence for support that a mixture of PLA and ULTEM would result in PLA still having a structure which is dissolvable in methylene chloride because the manner in which the mixture occurs is not discussed. 
Therefore, Applicant does not provide evidence that a mixture of PLA and ULTEM would be capable meeting claim 13's lines 4–6 the first material (ULTEM) being insoluble in a solvent … and the second material being soluble in the solvent and having a second vaporizing temperature lower than the first vaporizing temperature and higher than the melting temperature requirement of printing second portions of the object by dispensing the printing material at second dispensing temperatures exceeding the second vaporizing temperature (the vaporization temperature of PLA) and being lower than the first vaporizing temperature (the vaporization of ULTEM).
"Furthermore, there exist many Non-Newtonian fluids that will phase change and evaporate not much above room temperature." (end of the last full paragraph on Page 7)
This admission is further evidence of the breadth of the claims and weighs in favor of concluding that undue experimentation as required In Re Wands;
"These materials are commonplace and well known to persons of ordinary skill in the art, so much so that those persons would, if given the requirements of the claims, initially identify ULTEMTM 9085 Resin High-performance FDM PEI thermoplastic and PLA as candidate materials." (bottom of page 7)
The Examiner does not dispute that the materials are commonplace and well known to persons of ordinary skill in the art. However, given the requirements of the claims and direction in the specification, one of ordinary skill in the art would not look to these two plastics because plastics really don't have a vaporization temperature—they thermally degrade. 
"The persons of ordinary skill in the art could then refer to chemical handbooks and data, which are widely available on the Internet to confirm that ULTEMTM 9085 Resin High-performance FDM PEI thermoplastic (hereinafter referred to as "Ultem") and PLA do indeed have properties that align with the requirements of the claims." (bottom of page 7 and extending to page 8). 
While persons of ordinary skill in the art could refer to chemical handbooks and data, which are widely available on the Internet, persons of ordinary skill in the art cannot ascertain—much less confirm—that Ultem and PLA have properties that align with the requirements of the claims. Applicant cannot rely on the knowledge of one skilled in the art to supply information that is required to enable the novel aspect of the claimed invention when the enabling knowledge is in fact not known in the art. (MPEP 2161.01 (III)).
"This is well within the skills of persons of ordinary skill in the art and is something that is done commonly." (top of page 8)
Even assuming referring to chemical handbooks and data, which are widely available on the Internet, is well within the skills of persons of ordinary skill in the art and is something that is done commonly, in this instance an undue amount of experimentation would be needed to make or use the entire breadth of the claimed invention because of the limited direction provided by the Applicant.
"It is further apparent that a person of ordinary skill in the art is capable of determining and in fact frequently does ascertain that Ultem and PLA could be used as the first and second materials using available chemical resources. " (top of page 9)
A person of ordinary skill in the art is capable of determining that both Ultem and PLA could be used various additive manufacturing methods but not as the first and second materials in the claimed method.
Applicant's position that " fact frequently does ascertain that Ultem and PLA could be used as the first and second materials using available chemical resources" lacks support for such a conclusion. 
Therefore, Applicant's remarks and evidence filed on 12/14/2021, are not persuasive because they fail to rebut the prima facie case already established. 
Written Description:	The previous written description rejection established a prima facie case that the claims lack adequate written description. Applicant's remarks do not address the previous written description requirements. After reviewing the basis for the rejection, the record as a whole, Applicants arguments, and the evidence submitted by applicant, the previous rejection is being maintained. 
Indefinite Rejection of Claim 19:
Previously, claim 19's recitation of "below predefined limits" was considered an indefinite relative term. Upon further consideration, this limitation is not indefinite. Therefore, the previous rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn even though the Applicant did not amend or argue the merits of the previous position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20130310507 (of record) teaches using an adhesive for 3d printing but to affix the object to a plate;
US 20150298393(of record)  discusses metal and plastic material being fed into a FDM printer but one of ordinary skill in the art wouldn't consider metal particle as being soluble [0035-39];
US 20160012935 (of record) [0015] In some embodiments, the one or more additives are present in a bonding agent between the central filament, the barbed structures, or both, and the matrix material. For example, the central filament and/or the barbed structures can be coated with a bonding agent 
US 20170036403 (of record) [0021] teaches a print bed coating with a blend of polymers and adhesive that allows the fabricated part to stick while building but be easily removed afterwards;
US 20170043532 (of record)  multiple print heads and feeds but not single feed with mixed insoluble materials;
US 20170081236 (of record) printing glass with reinforcement in it but not a different temperatures;
US 20180162048 (of record) teaches various binders are discussed but not in the claimed manner;
US 20200370206 (of record) Figures 5 and 6 contemplate similar ideas but with two different feeds of materials; and
US 8991211 (of record)  Powder bed with binder.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANLEY L CUMMINS IV/Examiner, Art Unit 1743